
	

113 HR 4495 IH: Asia-Pacific Region Priority Act
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4495
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Forbes (for himself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To strengthen the United States commitment to the security and stability of the Asia-Pacific
			 region, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Asia-Pacific Region Priority Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of Congress.
					Sec. 3. Congressional defense committees.
					Title I—Matters relating to the Department of Defense
					Sec. 101. Report on Department of Defense munitions strategy for United States Pacific Command.
					Sec. 102. Establishment of Department of Defense unmanned systems office.
					Sec. 103. Independent assessment on countering anti-access and area-denial capabilities in the
			 Asia-Pacific region.
					Sec. 104. Assessment of the maritime balance of forces in the Asia-Pacific region.
					Sec. 105. Missile defense cooperation.
					Sec. 106. Department of Defense Space Security and Defense Program.
					Sec. 107. Space situational awareness.
					Sec. 108. Sense of Congress on access to training ranges within United States Pacific Command area
			 of responsibility.
					Sec. 109. Sense of Congress on Pohakuloa Training Area in Hawaii.
					Sec. 110. Special easement acquisition authority, Pacific Missile Range Facility, Barking Sands,
			 Kauai, Hawaii.
					Title II—Matters relating to foreign nations
					Sec. 201. Statement of policy on maritime disputes in the Asia-Pacific region.
					Sec. 202. Sense of Congress reaffirming security commitment to Japan.
					Sec. 203. Report on opportunities to strengthen relationship between the United States and the
			 Republic of Korea.
					Sec. 204. Maritime capabilities of Taiwan and its contribution to regional peace and stability.
					Sec. 205. Modifications to annual report on military and security developments involving the
			 People’s Republic of China.
				
			2.Sense of Congress
			(a)FindingsCongress finds the following:
				(1)The United States has a national interest in maintaining the stability and security of the global
			 commons in the Asia-Pacific region.
				(2)In October 2011, Secretary of State Hillary Clinton laid out an enduring vision for continued
			 United States involvement in the Asia-Pacific region throughout the coming
			 century through strengthened security alliances, deeper relations with
			 emerging powers, broader engagement with regional multilateral
			 institutions, greater trade and investment, a broad-based security
			 posture, and the pursuit of democracy and protection of human rights.
				(3)In November 2011, President Barack Obama stated before the Australian Parliament that the United
			 States will stand for security as the foundation of peace and prosperity,
			 the rights and responsibilities of all nations and people, international
			 law enforcing agreements and norms, freedom of commerce and navigation,
			 integration of emerging powers into a regional security architecture, and
			 the peaceful resolution of disputes.
				(4)In January 2012, the Defense Strategic Guidance, released by the Department of Defense, emphasized
			 the importance of the Asia-Pacific region, citing U.S. economic and security interests are inextricably linked to developments in the arc extending
			 from the Western Pacific and East Asia into the Indian Ocean region and
			 South Asia, and accordingly, we will of necessity rebalance toward the Asia-Pacific region.
				(5)In June 2012, Secretary of Defense Leon Panetta reaffirmed at the Shangri-La Dialogue that the
			 United States remains committed to the principles of open and free
			 commerce, a just international order that emphasizes rights and
			 responsibilities of all nations and a fidelity to the rule of law, open
			 access by all to the shared domains of sea, air, space, and cyberspace,
			 and the resolution of disputes without coercion or the use of force.
				(6)The United States relationships with its treaty allies in the Asia-Pacific region, including Japan,
			 the Republic of Korea, Australia, the Philippines, and Thailand, are at
			 the heart of United States policy and engagement in the region, and these
			 countries share a common approach to supporting peace and stability,
			 freedom of navigation, and other internationally lawful uses of sea and
			 airspace in the region.
				(7)The United States continues to work with these and other regional countries on a range of
			 transnational security and humanitarian issues, including countering the
			 proliferation of weapons of mass destruction, encouraging the peaceful
			 resolution of territorial disputes, responding to and mitigating
			 humanitarian disasters, halting the illicit trafficking of people, drugs,
			 and weapons, coordinating to monitor and combat the risk of pandemic
			 disease, and fighting the disruptive activities of state and non-state
			 actors for the betterment of regional stability and prosperity.
				(8)The United States military continues to work closely with the armed forces of these and other
			 regional countries to maintain vigilance against threats to the global
			 commons and international order, deter against acts of aggression, and
			 field capabilities to mitigate risks to allied and partner states in the
			 Asia-Pacific region.
				(9)Security shifts in the Asia-Pacific region over the past decade have prompted a reassessment of the
			 forces and capabilities necessary to provide domain awareness, credible
			 deterrence, and effective defense in future decades to uphold the United
			 States security commitments to the region and to maintain regional
			 stability.
				(10)As provided in written testimony to the Committee on Armed Services of the House of Representatives
			 in March 2014, Admiral Samuel Locklear, Commander of U.S. Pacific Command,
			 noted that, North Korea remains our most dangerous and enduring challenge … North Korea’s pursuit of nuclear
			 weapons and ballistic missiles, in contravention of its international
			 obligations, constitutes a significant threat to peace and security on the
			 Korean Peninsula and in Northeast Asia..
				(11)As provided in written testimony to the Committee on Armed Services of the House of Representatives
			 in November 2013, Dr. Larry Wortzel, Commissioner, United States–China
			 Economic and Security Review Commission, noted that, China’s military, the People’s Liberation Army (PLA), is undergoing an extensive modernization
			 program that presents significant challenges to U.S. security interests in
			 Asia..
				(12)As Under Secretary of Defense for Acquisition, Technology and Logistics, Mr. Frank Kendall,
			 testified before the Committee on Armed Services of the House of
			 Representatives on January 28, 2014, Anti-access aerial denial capabilities that concern us cover a range of conventional capabilities.
			 In the case of China in particular, for example, they include space
			 control investments, offense cyber capabilities, conventional ballistic
			 and cruise missiles with precision-seekers designed both fixed land
			 installations and surface ships, including aircraft carriers; air-to-air
			 capabilities, including fifth-generation fighters, long-range missiles
			 with advance technologies seekers, and electronic warfare systems..
				(b)Sense of congressIt is the sense of Congress that—
				(1)the security, stability, and prosperity of the Asia-Pacific region is vital to United States
			 national interests;
				(2)security and stability, largely provided by United States forces and their forward presence,
			 underwrite United States national interests in the Asia-Pacific region;
				(3)the United States remains unwavering in its commitment and support for allies and partners in the
			 Asia-Pacific region;
				(4)efforts by the Department of Defense to realign forces, commit additional assets, and increase
			 investments to the Asia-Pacific region are welcome signs of the United
			 States continued commitment to the region;
				(5)to counter anti-access and area-denial capabilities, deter regional aggression, assure allies and
			 partners, sustain military balance in the Asia-Pacific region, and enable
			 more effective operations in contested and denied environments, the
			 Department of Defense will need to—
					(A)develop new concepts and initiatives, such as Air-Sea Battle (ASB) and the Strategic Capabilities
			 Office (SCO);
					(B)invest in a new generation of military capabilities, in areas such as undersea warfare,
			 power-projection, munitions, amphibious capabilities, resilient space
			 architectures, and missile defenses; and
					(C)nurture technologies, in areas such as electromagnetics, directed energy, hypersonics, and
			 electronic warfare; and
					(6)the development of regional institutions and bodies, including the Association of Southeast Asian
			 Nations (ASEAN) Regional Forum, the ASEAN Defense Minister’s Meeting, the
			 East Asia Summit, and the expanded ASEAN Maritime Forum, should be
			 supported to build practical cooperation in the Asia-Pacific region and
			 reinforce the role of international law.
				3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
		IMatters relating to the Department of Defense
			101.Report on Department of Defense munitions strategy for United States Pacific Command
				(a)Report requiredNot later than April 1, 2015, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the munitions strategy for the United States
			 Pacific Command, including an identification of munitions requirements, an
			 assessment of munitions gaps and shortfalls, and necessary munitions
			 investments. Such strategy shall cover the 10-year period beginning with
			 2015.
				(b)ElementsThe report on munitions strategy required by subsection (a) shall include the following:
					(1)An identification of current and projected munitions requirements, by class or type.
					(2)An assessment of munitions gaps and shortfalls, including a census of current munitions
			 capabilities and programs, not including ammunition.
					(3)A description of current and planned munitions programs, including with respect to procurement,
			 research, development, test and evaluation, and deployment activities.
					(4)Schedules, estimated costs, and budget plans for current and planned munitions programs.
					(5)Identification of opportunities and limitations within the associated industrial base.
					(6)Identification and evaluation of technology needs and applicable emerging technologies, including
			 with respect to directed energy, rail gun, and cyber technologies.
					(7)An assessment of how current and planned munitions programs, and promising technologies, may affect
			 existing operational concepts and capabilities of the military departments
			 or lead to new operational concepts and capabilities.
					(8)An assessment of programs and capabilities by other countries to counter the munitions programs and
			 capabilities of the Armed Forces of the United States, not including with
			 respect to ammunition, and how such assessment affects the munitions
			 strategy of each military department.
					(9)Any other matters the Secretary determines appropriate.
					(c)FormThe report under subsection (a) may be submitted in classified or unclassified form.
				102.Establishment of Department of Defense unmanned systems office
				(a)PolicyIt is the policy of the United States to maintain an independent organization within the Department
			 of Defense to develop and coordinate the unmanned air, land, and sea
			 capabilities of the United States to ensure unity of effort and the
			 prudent allocation of resources in accordance with military needs.
				(b)Establishment
					(1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following next
			 section:
						
							145.Director of Defense Unmanned Systems
								(a)Appointment
									(1)There is a Director of Defense Unmanned Systems in the Office of the Secretary of Defense, who
			 shall be appointed by the Secretary of Defense and who shall report
			 directly to the Deputy Secretary of Defense.
									(2)The Director shall be a member of the Senior Executive Service or a general officer or flag
			 officer.
									(b)ResponsibilitiesThe Director of Defense Unmanned Systems shall serve as—
									(1)the principal advisor to both the Secretary of Defense and Deputy Secretary of Defense on matters
			 relating to unmanned systems described in subsection (c); and
									(2)the principal Department of Defense liaison to other Federal agencies, the defense industry, and
			 centers of research on such matters.
									(c)Matters describedThe Director shall advise the Secretary and Deputy Secretary on, at a minimum, following:
									(1)Policy and oversight of all matters related to unmanned systems within the Department of Defense,
			 including the Office of the Secretary of Defense, the military
			 departments, the Joint Staff, the combatant commands, and the Defense
			 Agencies.
									(2)Coordination of acquisition and research, development, technology, and engineering efforts relating
			 to the development, experimentation, and fielding of unmanned systems to
			 ensure unity of effort and interagency awareness of emerging capabilities.
									(3)Recommendations regarding budget matters pertaining to unmanned systems programs and resources
			 across the military departments.
									(4)Recommendations, in collaboration with the Joint Staff and other strategic planning offices, to
			 integrate unmanned systems with existing operational concepts and
			 determining new concepts enabled by advances in unmanned capabilities,
			 including—
										(A)advanced intelligence, surveillance, and reconnaissance opportunities;
										(B)new or greater roles in power projection responsibilities;
										(C)support for deterrence posture and capabilities;
										(D)cost imposition strategies;
										(E)force protection; and
										(F)compliance with the requirements set forth in 142 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3164), as amended by
			 section 141 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2116), including the
			 unmanned systems roadmap, which includes a technology appendix clarifying
			 key areas for Department of Defense research, development, testing, and
			 evaluation and areas to encourage independent research and development
			 investment by private companies.
										(d)Unmanned systems definedIn this section, the term unmanned systems means platforms without human occupants that are directed by some combination of human input or
			 autonomous function and that are used in furtherance of military
			 objectives..
					(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end
			 the following new item:
						
							
								145. Director of Defense Unmanned Systems..
					103.Independent assessment on countering anti-access and area-denial capabilities in the Asia-Pacific
			 region
				(a)Assessment required
					(1)In generalThe Secretary of Defense shall enter into an agreement with an independent entity to conduct an
			 assessment of anti-access and area-denial capabilities that pose a threat
			 to the United States and its allies and partners in the Asia-Pacific
			 region and strategies to mitigate such threats.
					(2)Matters to be includedThe assessment required under paragraph (1) shall include—
						(A)identification of anti-access and area-denial capabilities;
						(B)assessment of gaps and shortfalls in the ability of the United States to address anti-access and
			 area-denial capabilities identified under subparagraph (A) and plans of
			 the Department of Defense to address such gaps and shortfalls;
						(C)assessment of Department of Defense strategies to effectively deter aggression in the Asia-Pacific
			 region; and
						(D)any other matters the independent entity determines to be appropriate.
						(b)Report required
					(1)In generalNot later than March 1, 2015, the Secretary of Defense shall submit to the congressional defense
			 committees a report that includes the assessment and strategies required
			 under subsection (a) and any other matters the Secretary determines to be
			 appropriate.
					(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex if necessary.
					(c)Department of defense supportThe Secretary of Defense shall provide the independent entity described in subsection (a) with
			 timely access to appropriate information, data, and analysis so that the
			 entity may conduct a thorough and independent assessment as required under
			 subsection (a).
				104.Assessment of the maritime balance of forces in the Asia-Pacific region
				(a)Assessment required
					(1)In generalThe Director of the Office of Net Assessment of the Department of Defense shall conduct an
			 assessment of the maritime balance of forces in the Asia-Pacific region
			 for the 10-year period beginning on the date of the initiation of the
			 assessment, with a focus on the Chinese People’s Liberation Army and State
			 Oceanic Administration.
					(2)Matters to be includedThe assessment required under paragraph (1) shall include the following:
						(A)An identification and projection of maritime balance of forces in the Asia-Pacific region based on—
							(i)a thorough assessment of the military capabilities, readiness, and strategies of each assessed
			 state; and
							(ii)current and planned United States security initiatives and acquisition efforts, in comparison with
			 the efforts of regional states.
							(B)The implications of pursuing such strategies for the United States defense posture, to include
			 capabilities, force posture, and the role of allies and partners.
						(b)Report required
					(1)In generalNot later than March 1, 2015, the Director of the Office of Net Assessment shall submit to the
			 congressional defense committees a report that includes the assessment
			 required under subsection (a).
					(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex if necessary.
					105.Missile defense cooperation
				(a)Sense of CongressIt is the sense of Congress that—
					(1)Admiral Samuel Locklear, Commander of the United States Pacific Command, testified before the
			 Committee on Armed Services of the House of Representatives on March 5,
			 2014, that in the spring of 2013, North Korea conducted another underground nuclear test, threatened the use of a nuclear weapon against the
			 United States, and concurrently conducted a mobile missile deployment of
			 an Intermediate Range Ballistic Missile, reportedly capable of ranging our
			 western most U.S. territory in the Pacific.;
					(2)General Curtis Scaparrotti, Commander of the United States Forces Korea, testified before such
			 committee on April 2, 2014, that CFC [Combined Forces Command] is placing special emphasis on missile defense, not only in terms of
			 systems and capabilities, but also with regard to implementing an Alliance
			 counter-missile strategy required for our combined defense.; and
					(3)increased emphasis and cooperation on missile defense among the United States, Japan, and the
			 Republic of Korea, enhances the security of allies of the United States in
			 Northeast Asia, increases the defense of forward-based forces of the
			 United States, and enhances the protection of the United States.
					(b)Assessment RequiredThe Secretary of Defense shall conduct an assessment to identify opportunities for increasing
			 missile defense cooperation among the United States, Japan, and the
			 Republic of Korea, and to evaluate options for short-range missile,
			 rocket, and artillery defense capabilities.
				(c)ElementsThe assessment under subsection (b) shall include the following:
					(1)Candidate areas for increasing missile defense cooperation, including greater information sharing,
			 systems integration, and joint operations.
					(2)Potential challenges and limitations to enabling such cooperation and plans for mitigating such
			 challenges and limitations.
					(3)An assessment of the utility of short-range missile defense and counter-rocket, artillery, and
			 mortar system capabilities, including with respect to—
						(A)the requirements for such capabilities to meet operational and contingency plan requirements in
			 Northeast Asia;
						(B)cost, schedule, and availability;
						(C)technology maturity and risk; and
						(D)consideration of alternatives.
						(d)Briefing RequiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 provide to the congressional defense committees a briefing on the
			 assessment under subsection (b).
				106.Department of Defense Space Security and Defense Program
				(a)Sense of CongressIt is the Sense of Congress that—
					(1)critical United States national security space systems are facing a serious growing foreign threat;
					(2)the People’s Republic of China and the Russian Federation are both developing capabilities to
			 disrupt the use of space by the United States in a conflict, as recently
			 outlined by the Director of National Intelligence in testimony before
			 Congress; and
					(3)a fully developed multi-faceted space security and defense program is needed to deter and defeat
			 any adversaries’ acts of space aggression.
					(b)Report on ability of the United States To deter and defeat adversary space aggressionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report containing an
			 assessment of the ability of the Department of Defense to deter and defeat
			 any act of space aggression by an adversary.
				(c)Study on alternative defense and deterrence strategies in response to foreign counterspace
			 capabilities
					(1)Study requiredThe Secretary of Defense, acting through the Office of Net Assessment, shall conduct a study of
			 potential alternative defense and deterrent strategies in response to the
			 existing and projected counterspace capabilities of China and Russia. Such
			 study shall include an assessment of the congruence of such strategies
			 with the current United States defense strategy and defense programs of
			 record, and the associated implications of pursuing such strategies.
					(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees the results of the study
			 required under paragraph (1).
					107.Space situational awareness
				(a)FindingsCongress finds the following:
					(1)As General William Shelton testified before the Committee on Armed Services of the House of
			 Representatives on April 3, 2014, [Space Situational Awareness] underpins everything we do in space.
					(2)At the same hearing, Lieutenant General John Raymond, Commander, Joint Functional Component Command
			 for Space, further testified that, Space Situational Awareness (SSA) is fundamental to effective operation and defense of our
			 capabilities. SSA allows us to maintain the current and predictive
			 knowledge of the space domain and the operational environment upon which
			 space operations depend. We rely on SSA to provide timely and accurate
			 warning to alert national and military leaders and our partners of
			 impending threats and hostile actions..
					(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense $10,000,000 for fiscal year 2015
			 for research, development, test, and evaluation, Air Force, for enhancing
			 the space situational awareness capabilities of the Air Force. Such
			 authorization is in addition to any other authorization of appropriations
			 for the Secretary for such fiscal year.
				108.Sense of Congress on access to training ranges within United States Pacific Command area of
			 responsibility
				(a)FindingsCongress makes the following findings:
					(1)Reliable access to military training ranges is an essential component of military readiness.
					(2)The training opportunities provided by military training ranges are critical to maintaining the
			 technical and operational superiority of the Armed Forces.
					(3)The 2014 Quadrennial Defense Review states that the operational readiness of the Armed Forces
			 hinges on unimpeded access to land, air, and sea training and test space.
					(4)A number of critical military training ranges are located within the United States Pacific Command
			 area of responsibility.
					(5)Due to the tyranny of distance in the Asia-Pacific region, there are significant challenges in transporting equipment and
			 personnel to the various military training ranges within the United States
			 Pacific Command area of responsibility.
					(6)The Department of Defense continues a number of efforts aimed at preserving military training
			 ranges, while also minimizing the environmental effects of training
			 activities.
					(7)The Department of Defense has a variety of authorities that may be used to mitigate encroachment on
			 military testing and training missions.
					(b)Sense of congressIn light of the findings specified in subsection (a), it is the sense of Congress that the
			 Secretary of Defense should—
					(1)ensure that members of the Armed Forces continue to have reliable access to military training
			 ranges;
					(2)optimize the use of multilateral, joint training facilities overseas in order to increase readiness
			 and interoperability with allies and partners of the United States;
					(3)utilize a full range of assets, including both air- and sea-based assets, to improve accessibility
			 to military training areas within the United States Pacific Command area
			 of responsibility;
					(4)provide stable budget authority for long-term investment in range and test center infrastructure,
			 prioritizing those within the United States Pacific Command area of
			 responsibility; and
					(5)take appropriate action to identify and mitigate encroachment or other challenges that have the
			 potential to impact access or operations on military training ranges.
					109.Sense of Congress on Pohakuloa Training Area in Hawaii
				(a)FindingsCongress makes the following findings:
					(1)The Pohakuloa Training Area in Hawaii is a premier military training area in the Pacific region,
			 providing units from all United States military services, as well as
			 militaries of allies and partners with realistic joint and combined arms
			 training opportunities not found elsewhere in the world.
					(2)The 2014 Quadrennial Defense Review states that United States forces in the Asia-Pacific region will resume regular bilateral and multilateral training exercises, pursue increased training
			 opportunities to improve capabilities and capacity of partner nations, as
			 well as support humanitarian, disaster relief, counterterrorism, and other
			 operations that contribute to the stability of the region..
					(3)There are significant challenges in transporting equipment and personnel to the Pohakuloa Training
			 Area from the Island of Oahu, where all United States Pacific Command
			 service components are permanently based.
					(b)Sense of congressIn light of the findings specified in subsection (a), it is the sense of Congress that the
			 Secretary of Defense should—
					(1)maximize the use of the Pohakuloa Training Area in Hawaii by all Armed Forces components, and
			 increase its use for bilateral and multilateral exercises with regional
			 allies and partners;
					(2)utilize a full range of assets to improve access to the Training Center, including both air- and
			 sea-based assets such as inactive Joint High Speed Vessels;
					(3)invest in capabilities and modest improvements to lower the cost of access to the Training Center,
			 such as construction of a C–17 capable runway; and
					(4)take appropriate action to leverage existing authorities and programs, as well as work with the
			 State of Hawaii and municipalities to leverage their authorities, to
			 address any challenges that have the potential to impede future access to
			 or operations on military training ranges.
					110.Special easement acquisition authority, Pacific Missile Range Facility, Barking Sands, Kauai,
			 Hawaii
				(a)Easement acquisition authoritySubject to subsection (d), the Secretary of the Navy may use the authority provided by section
			 2684a of title 10, United States Code, to acquire from willing sellers
			 easements and other interests in real property in the vicinity of the
			 Pacific Missile Range Facility, Barking Sands, Kauai, Hawaii, for the
			 purpose of—
					(1)limiting encroachments on military training, testing, and operations at that installation; or
					(2)facilitating such training, testing, and operations.
					(b)Eligible entitiesNotwithstanding subsection (c) of section 2684a of title 10, United States Code, the Secretary may
			 enter into an agreement authorized by such section with any private entity
			 for the acquisition of an easement or other interest in real property in
			 the vicinity of the Pacific Missile Range Facility, Barking Sands.
				(c)ConsiderationAs consideration for the acquisition of an easement or other interest in real property under this
			 section, the Secretary of the Navy may not pay an amount in excess of the
			 fair market value of the interest to be acquired.
				(d)Conditions on use of authority
					(1)No use of condemnationAn easement or other interest in real property may be acquired under this section only from a
			 willing seller.
					(2)No acquisition of complete titleNothing in this section shall be construed to permit the Secretary of the Navy to use this section
			 as authority to acquire all right, title, and interest in and to real
			 property in the vicinity of the Pacific Missile Range Facility, Barking
			 Sands.
					(e)Vicinity definedIn this section, the term vicinity means the area within 30 miles of the boundaries of the Pacific Missile Range Facility, Barking
			 Sands.
				IIMatters relating to foreign nations
			201.Statement of policy on maritime disputes in the Asia-Pacific region
				(a)FindingsCongress finds the following:
					(1)The United States has a national interest in maintaining freedom of navigation, freedom of the
			 seas, respect for international law, and unimpeded lawful commerce,
			 including in the East China and South China Seas.
					(2)There has been an unprecedented increase in aggressive actions by the Government of the People’s
			 Republic of China in the East China Sea, to include—
						(A)dangerous activities by Chinese maritime agencies in areas near the Senkaku islands, including the
			 intrusion of between 6 and 25 Chinese ships into Japanese administered
			 territory in the East China Sea each month since September 2012, between
			 26 and 124 ships into the contiguous zone in the same time period, and 9 ships into Japanese administered territory and 33 ships into the
			 contiguous zone in February 2014; and
						(B)a unilateral declaration on November 23, 2013, without prior consultations with the United States,
			 Japan, the Republic of Korea, or other nations of the Asia-Pacific region,
			 of an Air Defense Identification Zone (ADIZ) in the East China Sea.
						(3)In recent years, there have also been numerous dangerous and destabilizing incidents in the South
			 China Sea, specifically in waters near the coasts of the Philippines, the
			 People’s Republic of China, Malaysia, and Vietnam, where the use of
			 coercion, intimidation, and military force by claimants seeking to change
			 the status quo have raised tensions in the region. Such unilateral actions
			 include—
						(A)continued restrictions on access to Scarborough Reef and pressure on long-standing Philippine
			 presence at the Second Thomas Shoal by the People’s Republic of China;
						(B)establishing hydrocarbon blocks up for bid in areas that are under dispute;
						(C)announcing administrative and military districts in contested areas in the South China Sea; and
						(D)imposing new fishing regulations covering disputed areas.
						(4)On December 5, 2013, the USS Cowpens was lawfully operating in international waters in the South
			 China Sea when a People’s Liberation Army Navy vessel crossed its bow at a
			 distance of less than 500 yards and stopped in the water, forcing the USS
			 Cowpens to take evasive action to avoid a collision. Such action appears
			 contrary to the international legal obligations of the People’s Republic
			 of China under International Regulations for Preventing Collisions at Sea
			 (COLREGs).
					(5)The increasing frequency and assertiveness of patrols and competing regulations over disputed
			 territory and maritime areas and airspace in the South China Sea and the
			 East China Sea are raising tensions and increasing the risk of
			 miscalculation and confrontation.
					(6)The Association of Southeast Asian Nations (ASEAN) has promoted multilateral talks on disputed
			 areas without settling the issue of sovereignty, and in 2002 joined with
			 the People’s Republic of China in signing a Declaration on the Conduct of
			 Parties in the South China Sea that committed all parties to those
			 territorial disputes to reaffirm their respect for and commitment to the freedom of navigation in and over flight above the
			 South China Sea as provided for by the universally recognized principles
			 of international law and to resolve their territorial and jurisdictional disputes by peaceful means, without resorting to the
			 threat or use of force.
					(7)The United States Government has a clear interest in the peaceful diplomatic resolution of disputed
			 maritime claims in accordance with international law and is firmly opposed
			 to coercion, intimidation, threats, or the use of force.
					(b)Statement of policyThe United States—
					(1)reaffirms its unwavering commitment and support for allies and partners in the Asia-Pacific region,
			 and for the longstanding United States policy that Article V of the United
			 States-Japan Mutual Defense Treaty applies to the Japanese-administered
			 Senkaku Islands;
					(2)opposes claims that impinge on the rights, freedoms, and lawful use of the sea that belong to all
			 nations and urges all parties to refrain from engaging in destabilizing
			 activities, including illegal occupation or efforts to unlawfully assert
			 administration over disputed claims;
					(3)supports the development of regional institutions and bodies, including the Association of
			 Southeast Asian Nations (ASEAN) Regional Forum, the ASEAN Defense
			 Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN
			 Maritime Forum, to increase regional cooperation and ensure that disputes
			 are managed without intimidation, coercion, or force; and
					(4)continues United States military operations in, and transit through, international waters and
			 airspace in the Asia-Pacific region, in accordance with established
			 principles and practices of international law.
					202.Sense of Congress reaffirming security commitment to Japan
				It is the sense of Congress that—
				(1)the United States highly values its alliance with the Government of Japan as a cornerstone of
			 peace and security in the region, based on shared values of democracy, the
			 rule of law, free and open markets, and respect for human rights in order
			 to promote peace, security, stability, and economic prosperity in the
			 Asia-Pacific region;
				(2)the United States welcomes Japan’s determination to contribute more proactively to regional and
			 global peace and security;
				(3)the United States supports recent increases in Japanese defense funding, adoption of a National
			 Security Strategy, formation of security institutions such as the Japanese
			 National Security Council, re-examination of the legal basis for its
			 security including the matter of exercising its right of collective
			 self-defense and other moves that will enable Japan to bear even greater
			 alliance responsibilities;
				(4)the United States and Japan should continue to improve joint interoperability and collaborate on
			 developing future capabilities with which to maintain regional stability
			 in an increasingly uncertain security environment;
				(5)the United States and Japan should continue efforts to strengthen regional multilateral
			 institutions that promote economic and security cooperation based on
			 internationally accepted rules and norms;
				(6)the United States acknowledges that the Senkaku Islands are under the administration of Japan and
			 opposes any unilateral actions that would seek to undermine such
			 administration, affirms that unilateral actions of a third party will not
			 affect the United States acknowledgment of the administration of Japan
			 over the Senkaku Islands, and remains committed under the Treaty of Mutual
			 Cooperation and Security to respond to any armed attack in the territories
			 under the administration of Japan; and
				(7)the United States reaffirms its commitment to the Government of Japan under Article V of the Treaty
			 of Mutual Cooperation and Security that [e]ach Party recognizes that an armed attack against either Party in the territories under the
			 administration of Japan would be dangerous to its own peace and safety and
			 declares that it would act to meet the common danger in accordance with
			 its constitutional provisions and processes.
				203.Report on opportunities to strengthen relationship between the United States and the Republic of
			 Korea
				(a)Sense of CongressIt is the sense of Congress that—
					(1)the United States and the Republic of Korea have forged a strong security alliance over the last 60
			 years;
					(2)the alliance has been strengthened in joint missions to fight the global war on terror and has been
			 further bolstered through a continuous trend of meaningful sales of United
			 States military hardware to Korea;
					(3)the relationship between the two countries was further solidified in 2011 through the United
			 States–Korea Free Trade Agreement which has led to growth in trade of
			 goods and services; and
					(4)additional opportunities should be identified to ensure that this relationship continues to grow in
			 the long term and more closely reflects United States relationships with
			 other free trade agreement partner countries.
					(b)Report requiredNot later than October 1, 2014, the Secretary of Defense shall submit to the congressional defense
			 committees, the Committee on Foreign Relations of the Senate, and the
			 Committee on Foreign Affairs of the House of Representatives, a report on
			 opportunities to further strengthen the relationship between the United
			 States and the Republic of Korea with an emphasis on matters relating to
			 security and trade.
				204.Maritime capabilities of Taiwan and its contribution to regional peace and stability
				(a)Report requiredNot later than April 1, 2016, the Secretary of Defense shall, in consultation with the Chairman of
			 the Joint Chiefs of Staff, submit to the congressional defense committees,
			 the Committee on Foreign Relations of the Senate, and the Committee on
			 Foreign Affairs of the House of Representatives a report on—
					(1)the maritime balance of forces between the People’s Republic of China and Taiwan; and
					(2)the posture and readiness of the navy of Taiwan to respond to an attack or other contingency
			 against the territory of Taiwan.
					(b)ElementsThe report under subsection (a) shall include the following:
					(1)A description and assessment of the posture and readiness of elements of the Chinese People’s
			 Liberation Army expected or available to threaten the maritime or
			 territorial security of Taiwan, including an assessment of—
						(A)the undersea and surface warfare capabilities of the People’s Liberation Army Navy in the littoral
			 areas in and around the Taiwan Strait;
						(B)the amphibious and heavy sealift capabilities of the People’s Liberation Army Navy;
						(C)the capabilities of the People’s Liberation Army Air Force to establish air dominance over Taiwan;
			 and
						(D)the capabilities of the People’s Liberation Army Second Artillery Corps to suppress or destroy the
			 forces of Taiwan necessary to defend the security of Taiwan.
						(2)A description and assessment of the posture and readiness of elements of the armed forces of Taiwan
			 expected or available to maintain the maritime or territorial security of
			 Taiwan, including an assessment of—
						(A)the undersea and surface warfare capabilities of the navy of Taiwan;
						(B)the land-based anti-ship cruise missile capabilities of Taiwan; and
						(C)other anti-access or area-denial capabilities, such as mines, that contribute to the deterrence of
			 Taiwan against actions taken to determine the future of Taiwan by other
			 than peaceful means.
						(c)FormThe report required by subsection (a) may be submitted in classified or unclassified form.
				(d)Sense of congressIt is the sense of Congress that—
					(1)the United States, in accordance with the Taiwan Relations Act (Public Law 96–8), should continue
			 to make available to Taiwan such defense articles and services as may be
			 necessary to enable Taiwan to maintain a sufficient self-defense
			 capability;
					(2)the growth and modernization of the People’s Liberation Army, including its focus on preparing for potential conflict in the Taiwan Strait [which] appears to remain the principal focus
			 and primary driver of China’s military investment, as noted in the 2013 Office of the Secretary of Defense Annual Report to Congress: Military and
			 Security Developments Involving the People’s Republic of China, requires
			 greater attention to the needed defense capabilities of Taiwan; and
					(3)the United States should consider opportunities to help enhance the maritime capabilities and
			 nautical skills of the Taiwanese navy that can contribute to Taiwan’s
			 self-defense and to regional peace and stability, in areas such as
			 humanitarian assistance and disaster relief operations, including
			 extending an invitation to Taiwan to participate in the 2014 Rim of the
			 Pacific international maritime exercise.
					205.Modifications to annual report on military and security developments involving the People’s
			 Republic of China
				(a)Matters To be includedSubsection (b) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000
			 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended—
					(1)by redesignating paragraphs (10) through (20) as paragraphs (11) through (21), respectively; and
					(2)by inserting after paragraph (9) the following:
						
							(10)The developments in maritime law enforcement capabilities and organization of the People’s Republic
			 of China, focusing on activities in contested maritime areas in the South
			 China Sea and East China Sea. Such analyses shall include an assessment of
			 the nature of China’s maritime law enforcement activities directed against
			 United States allies and partners. Such maritime activities shall include
			 activities originating or suspect of originating from China and shall
			 include government and nongovernment activities that are believed to be
			 sanctioned or supported by the Chinese government..
					(b)Effective DateThe amendments made by this section take effect on the date of the enactment of this Act and apply
			 with respect to reports required to be submitted under subsection (a) of
			 section 1202 of the National Defense Authorization Act for Fiscal Year
			 2000, as so amended, on or after that date.
				
